DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“element augmentation component” “modality augmentation component” “geometry augmentation component” of independent claim 1 and corresponding claims 2-8 depending therefrom.
“training component” of dependent claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the scope of the claimed “computer program product’ (see paragraph 0180 of the Application’s disclosure) has defined a computer program product by a list of memory and other devices that “can include..” but does not limit the program to only said set of memory and devices because “can include….” Is open-ended thus not limiting in scope to on the media type listed. Applicant’s disclosure (para 0180) further states that “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as…..”, but such a statement is a definition of a “computer readable storage medium” and not the “computer program product” of the claim limitation of claims 17-20.  Therefore, the presently claimed “computer program product” of claims 17-20 encompasses in scope both transitory “signals per se” and non-transitory embodiments, as such the claims encompass in scope non-statutory subject matter and are rejected for at least this reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nikolenko et al (US 2020/0320347).

With respect to Claim 17: A computer program product for facilitating synthetic training data generation for improved machine learning generalizability, the computer program product comprising a computer readable memory having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: [Nikolenko (para 0053) has disclosed a computing device having storage, a processor, and a memory storing a program for executing the disclosed image processing method. The device including a means for accepting a user interaction with the image data on the computing device (para 0037 – user input to manually generate and label image data).]
	parameterize a simulation space of data segments by defining a set of augmentation subspaces [Nikolenko has defined a pixel space of the input image data (para 0028), and further defined at least a sub set of the one or more augmentations (para 0025 and 0028).], wherein each augmentation subspace comprises a corresponding set of augmentable parameters [The augmentation “image processing” of the image data corresponding to the augmentations and sets of parameters (para 0025 and 0028) of said corresponding image processing augmentation operations.], and wherein each augmentable parameter has a corresponding parametric range of possible values or states; [The training image data of Nikolenko is altered on a pixel/super-pixel level based on a range of alterable parameters (para 0028 of Nikolenko). Hence, has defined a set of parameters in a range to be used in the corresponding pixel data of the image data.]
	receive a source data segment; [Nikolenko (para 0022-0025) has disclosed inputting the seed image data “source data segment” to be processed by the range of parameters (para 0025 and 0028) for corresponding augmentation image processing steps (para 0025).]
	for each augmentable parameter, sample a parametric range of possible values or states corresponding to the augmentable parameter [The training image data of Nikolenko is altered on a pixel/super-pixel level based on a range of alterable parameters (para 0028 of Nikolenko).], thereby yielding a collection of sampled ranges of values or states that represents the simulation space; and [Nikolenko (abstract, para 0025 and 0028) has disclosed the generation of a set of synthetic training image data based on selected augmentation processes (para 0024-0025) and the range of alterable parameters (para 0028). The ranges inherently being a sampled discrete set of values given the use of said values on a digital computing device that operates on discrete values.]
	generate a set of training data segments by applying the collection of sampled ranges of values or states to copies of the source data segment. [Nikolenko (abstract, para 0025 and 0028) has disclosed the generation of a set of synthetic training image data based on selected augmentation processes (para 0024-0025) and the range of alterable parameters (para 0028).]

With respect to Claim 18: The computer program product of claim 17, wherein the program instructions are further executable to cause the processor to:
	train a machine learning model on the set of training data segments. [Nikolenko (para 0044-0045, item 412 of Fig 4) has disclosed training a neural network using the synthesized images (para 0044, item 404 Fig 4).]

With respect to Claim 19: The computer program product of claim 17, wherein the program instructions are further executable to cause the processor to:
	update the parameterization of the simulation space by defining new augmentation spaces. [Nikolenko (para 0047) has disclosed refining the set of parameters used in the set of augmentations “augmentation space” based on at least an analysis of quality metrics “Based on this information and the quality metrics……determines what would constitute a favorable change in the parameter values or generation options…..” (para 0047 of Nikolenko).]

With respect to Claim 20: The computer program product of claim 17, wherein the program instructions are further executable to cause the processor to:
	update the parameterization of the simulation space by defining  new augmentable parameters within the set of augmentation spaces. [Nikolenko (para 0047) has disclosed refining the set of parameters used in the set of augmentations “augmentation space” based on at least an analysis of quality metrics “Based on this information and the quality metrics……determines what would constitute a favorable change in the parameter values or generation options…..” (para 0047 of Nikolenko).]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolenko et al (US 2020/0320347) in view of Chen et al (CN110245587A)

With respect to Claims 1 and 9: A system comprising: [Nikolenko (para 0053) has disclosed a computing device having storage, a processor, and a memory storing a program for executing the disclosed image processing method. The device including a means for accepting a user interaction with the image data on the computing device (para 0037 – user input to manually generate and label image data).]
	a processor that executes computer-executable components stored in a memory, the computer-executable components comprising: [Nikolenko – para 0053]
an element augmentation component that generates a set of preliminary annotated training images based on an annotated source image [Nikolenko (para 0016-0017) has disclosed the reception and labeling of real captured image data to generate augmented “synthesized” image data sets to be input to the learning process (para 0003-0004, 0022, and 0024). The received input image data being the seed data that is segmented and labeled to insert identification of labels that are inserted on a pixel or super-pixel level of said image data (para 0027-0029], wherein a preliminary annotated training image is formed by inserting at least one element of interest or at least one background element into the annotated source image; [Nikolenko The received input image data being the seed data that is segmented and labeled to insert identification of labels that are inserted on a pixel or super-pixel level of said image data (para 0027-0029). Additionally, insertion of image data into the real/received/input image data can be performed to generate additional image data (para 0037 of Nikolenko).]
a modality augmentation component that generates a set of intermediate annotated training images based on the set of preliminary annotated training images, wherein an intermediate annotated training image is formed by varying at least one modality-based characteristic of a preliminary annotated training image; and [Nikolenko (para 0023) has disclosed performing the creation of each a plurality of synthetic image data at a plurality of image augmentation/morphing steps, wherein a set of synthetic image data is generated at each step in series of performing image processing “morphing” steps. Thus Nikolenko has disclosed the generation of a plurality of sequential synthetic image datasets, wherein each synthetic image data set is based on the synthetic image data set performed prior to a presently generated synthetic image data set. Thus Nikolenko (para 0024-0025) has performed generating at least a modality based (brightness, intensity, and modality based – para 0025 of Nikolenko) morphed/augmented set of image data using one or more of the sets of augmentation/morphing processes and parameters (para 0025 of Nikolenko).]
[Nikolenko has thus discussed performing a modality based image augmentation on the received and labeled (para 0027-0029) image dataset to produce a plurality of synthetic image data that are at least a “intermediate annotated training image” dataset required by the present set of claim limitations. Nikolenko (para 0023 and 0030) has further disclosed the generation of additional sets of Synthetic image data based on further processing the previously generated synthetic image data sets using at least the other modality based image processing steps (para 0023 and 0025), hence creating “deployable annotated training image” data sets based on the “intermediate annotated training image” data set. However, Nikolenko has not disclosed that the “deployable annotated training image” that is the subsequent processed synthetic image data, is performed by performed by altering a geometry characteristic of the subsequent synthetic “intermediate annotated training image” data set as has been required by the following set of claim limitations. Nikolenko has (para 0042-0043) disclosed altering geometric properties of the image data sets to generate synthetic image data that is geometrically altered, but has not disclosed that said set(s) of synthetic image data are generated based on further processing a set of modality augmented/morphed synthetic image data.]
a geometry augmentation component that generates a set of deployable annotated training images based on the set of intermediate annotated training images, wherein a deployable annotated training image is formed by varying at least one geometric characteristic of an intermediate training image. [Chen (para 0033) has disclosed the augmentation of an input dataset for training a deep neural network (para 0034), wherein a defined order of performing first a set of modality type image processing such as brightness and saturation to generate further image data for the image training dataset, then after the modality type image processing “finally” performing a set of geometrical image processing steps such as level or flip type transformations. Hence Chen discloses a preferred ordering of image processing steps to be performed to generate additional training image data for a training image dataset.]
[Chen and Nikolenko are analogous art of image data processing to generate additional image data for training a neural network, wherein the additional image data created by performing sequences of modal and geometric based image transformations on a received set of image data. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the non-defined ordering of performing a sequence of image processing operations to sequentially generate both modality, geometrically, and combined modality and geometrically augmented training image datasets by combining the specified modality then geometrically performed ordering of image processing steps of Chen to perform the expected result of generating a final set of image data having both geometric and modal based image processing performed thereon as has been disclosed by both references. The motivation for combining would have been to at least try to substitute the known sequential ordering of modality and geometrical transformation of image data disclosed by Chen in the process of performing a non-order specified sequence of modal geometrical transformation of image data of Nikolenko, wherein the modification would have a reasonable expectation of success in performing the known steps in a known order to achieve the reasonably expected results of producing image data having been modal and geometrically transformed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Nikolenko with Chen to achieve the limitations of the present claim. As a result of the combination of teachings of Chen and Nikolenko, each of a sequence of modal and geometric image processing are sequentially performed and generate a corresponding modality transformed “intermediate annotated training image” dataset for training and a corresponding geometrically transformed “deployable annotated training image” dataset that is modal and geometrically transformed image dataset created by geometrically transforming the produced modal “intermediate annotated training image” dataset.]

With respect to Claims 2 and 10: The system of claim 1, wherein the computer-executable components further comprise:
	a training component that trains a machine learning model on the set of deployable annotated training images. [Nikolenko (Fig 5, item 608, para 0048) has disclosed using the set of finally produced training image data, such as a result of the combination of Nikolenko and Chen, that are a “deployable annotated training image” having been generated by performing modal then geometric image processing.]

With respect to Claims 3 and 11: The system of claim 1, wherein the
	element augmentation component maintains an element catalog that lists a set of images of possible elements of interest and  that lists a set of images of possible background elements that are insertable into the annotated source image, [Nikolenko (para 0037-0038) has disclosed maintaining a set of store object and background elements of a dataset utilized to be “cut and paste” to generate objected inserted image data corresponding to both the labeled “annotated” and unlabeled type data sets (para 0039).]
	wherein the modality augmentation component maintains a list of modality-based characteristics that are modifiable in the preliminary training images, and [Inherent to the disclosed method of Nikolenko is a source code of image processing steps and associated parameters corresponding to a list of modality based characteristics and parameters utilized to perform the list of modality based augmentations on the stored image data (para 0025- example list of modality type augmentations of Nikolenko).]
	wherein the geometry augmentation component maintains a list of geometric transformations that are applicable to the intermediate training images. [Similarly, it is Inherent to the disclosed method of Nikolenko is a source code of image processing steps and associated parameters corresponding to a list of geometry based characteristics and parameters utilized to perform the list of geometry based augmentations on the stored image data (para 0042-0043 - example list of modality type augmentations of Nikolenko).]

With respect to Claims 4 and 12: The system of claim 3, wherein
the element augmentation component updates the element catalog by including within the element catalog a new image of an element of interest or a new image of a background element, [Nikolenko (para 0048) has further disclosed the introduction of new data to the set “list” of stored data to be augmented and processed by the method of Nikolenko (para 0048 – “….which is enhanced by the generate model, with the training dataset….test on new data”).]
	wherein the modality augmentation component updates the list of modality-based characteristics by including within the list of modality-based characteristics  new image properties that relate to device modality, and [Inherent to the process of performing modality based image processing operations, that in or order to perform the augmentation “enhancement” of modality and geometric type elements as performed by the “generative model” (para 0048) of Nikolenko, then characteristics of the geometry and modality of the new image data (para 0048) must be known and stored at some point in order to be performed and operated thereon based on the known characteristics and selected enhancement/alteration/augmentations to be performed thereon of said characteristics of modality/geometry type of said new image data.]
	wherein the geometry augmentation component updates the list of geometric transformations by including within the list of geometric transformations new operations that applicable to images. [As per the immediately above discussed claim limitations, both the geometric and modal type image augmentation/enhancement are stored to be performed on new images, wherein the processes and characteristics to be newly performed on said newly provided object data is a necessary component of processing said image data as disclosed by the process of Nikolenko.]

With respect to Claims 7 and 15: The system of claim 1, wherein
	the varying the at least one modality-based characteristic includes varying an image gamma level, varying an image blur level, varying an image brightness level, varying an image contrast level, varying an image noise level, varying an image texture, varying an image resolution, varying an image field of view, or applying a modality artifact. [Nikolenko (para 0025) has disclosed a modality type image processing by varying attributes such as lighting, lighting/brightness intensity, resolution and so on.]

With respect to Claims 8 and 16: The system of claim 1, wherein
	the varying the at least one geometric characteristic includes rotating about an image axis, reflecting about an image axis, image magnifying, image panning, image tilting, or image distorting. [Nikolenko (para 0025) has disclosed at least varying vision angles and geometric distortion of at least portions of the image data corresponding to features (see facial feature dimensional changing of Nikolenko – para 0042-0043).]

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolenko et al (US 2020/0320347) and Chen et al (CN110245587A) as applied to at least claim 1 above, in view of Xu et al (US 2020/0394459).

With respect to Claims 5 and 13: The system of claim 1, wherein
	the at least one element of interest [Nikolenko (para 0003, 0019, 0021-0022, 0024) has disclosed the labeling of facial image, but Nikolenko in view of Chen has not further disclosed that the element is a biological symptom manifestation.] or the a least one background element is medical equipment or a biological symptom manifestation. [Xu (para 0065 and abstract) has disclosed the classification of labeled image data using a machine learning neural network type classification process that has been trained based on a set of captured real image data (that has been labeled – para 0065) and synthesized image data that has been create by inserting nodules (para 0054 – nodule can be malignant or benign) type elements in the image data (para 0032, 0053).]
[Xu and Nikolenko in view of Chen are analogous art of image data processing to synthesize sets of image data to expand the set of image data using in trained/learned image identification/classification processes. It would have been obvious to one of ordinary skill in the art to utilize the disclosed method of object based identification/classification of image data using a trained classification process of Nikolenko and Chen by changing the insertion object and recognition object type as disclosed by Xu to perform the expected result of using a known identification/classification method on medical type image data having objects inserted therein at positions as disclosed by the teachings of Xu. The motivation for combining would have been to use a known method of expanding object and image datasets for training  of image identification/classification techniques of Nikolenko and Chen, in a process known to also expand object and image datasets for training of image identification/classification of Xu, to perform the reasonably expected result of generating and using  an expanded object and image dataset for classification of alternative object types such as medical based nodules of Xu. Furthermore, the disclosure of Nikolenko provides for an additional motivation of combination with the teachings of Xu, wherein using the process of Nikolenko further generates and expands the image dataset used for training by performing modality and geometry type augmentation to create additional image data for training. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Xu with Chen and Nikolenko to achieve the limitations of the present claim.]

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolenko et al (US 2020/0320347) and Chen et al (CN110245587A) as applied to at least claim 1 above, in view of Wang et al (CN110909654).

With respect to Claims 6 and 14: The system of claim 1, wherein [Nikolenko (para 0036-0038) has disclosed locating objects (such as biological objects – faces para 0042), the segmentation of said objects, and the localized insertion of said segmented object into a background (para 0037-0038). Nikolenko has not disclosed that the location is random, but has disclosed that the region is refined and made the combined image (para 0031) to generate an image data that is “indistinguishable from a real image”. Hence, Nikolenko has disclosed the placement of the object such as biological face object in a location in the image that is “biologically possible” as required by the present claim limitations because if the location the object was placed in the image was not “biologically possible” then the image data would not meet the requirement of a real image because it would be in opposition to the required “indistinguishable from a real image” requirement of Nikolenko. Nikolenko nor Chen have disclosed randomly placing objects of interest in image data to create additional image data sets.]
	the element augmentation component randomly localized the at least one element of interest or the at least one background element in a range of biologically-possible locations within the annotated source image. [Wang (para 86, para 103, 123, 128 ) has disclosed the generation of a set of synthesized image data that has been created by randomly selecting and inserting objects within image data at random locations within said image data (para 86, 103, 133). The set of synthesized training image data of Wang further utilized to train a neural network (para 208-210).]
[Wang and Nikolenko in view of Chen are analogous art of image data processing to synthesize sets of image data to expand the set of image data using in trained/learned image identification/classification processes. It would have been obvious to one of ordinary skill in the art to utilize the disclosed method of object based identification/classification of image data using a trained classification process of Nikolenko and Chen by further expanding the image dataset by insertion of the objects at random positions as disclosed by Wang, to perform the expected result of using an expanded set of training image data created by augmentation of said training image data by insertion of objects as disclosed by Wang. The motivation for combining would have been to further expand the set of synthesized image data by insertion of object data at random locations as disclosed by Wang. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Wang with Chen and Nikolenko to achieve the limitations of the present claim.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (CN111340775A) has disclosed the pre-training of the neural network by suppling a set of training image data (para 0092) having label data inserted (para 0091) in each of said source image data of the ultrasonic image data set. Thus creating the presently claimed “preliminary annotated training image” of the present claim. Li (para 0092) has disclosed the expansion of the labeled ultrasonic image data set “preliminary annotated training image” by creating additional images that are at least one of rotated, flipped, dimmed, etc…. Thus, Hunan has disclosed the augmentation of the modality of the “preliminary annotated training image data” to create a set of “intermediate annotated training image” data that are augmented by at least transformation of the rotation, flipping, dimming, and so on type modality of the image data. [Li (para 0092) has disclosed performing a normalization on the expanded image dataset that is the “intermediate annotated training image” data of the present claim. The normalization including the mapping of the images to [--1,1] and graying.
Kang (US 2021/0173095) has disclosed a machine vision learning system for recognition of image data and the training of the machine learning system based on sets of generated image data (abstract, para 0082 and 0092). The generated image data including the creation of additional training image data from the input set of training image data by geometric and/or brightness type processing of the input set of training image data (para 0092). Kang has not further disclosed an order of processing such that a set of image data is created from an element inserted image data set, the creation of an additional  image data set from the element inserted image data using brightness/intensity “modality” type image processing, the creation of a second additional image data set by geometrically processing the “modality” type image processed image data set.
Buibas et al (US 2021/0124994) has disclosed a method of machine vision learning for visual item classification, wherein sample image data is used for training the machine vision learning system. The set of sample image data being an input set of sample image data that is then edited to insert object data into various background image data, and then the generation of additional training sample image data by performing further geometrical and “modality” type image editing on the image data having background and object type insertion editing performed thereon (para 0014 and 0053).
Albright et al (US 2019/0130218) has disclosed a method of generating training image datasets for a machine vision learning process. The machine vision being the recognition of target objects in image data. Albright has disclosed generating training image datasets by further processing input training image data to create additional training image data having been modified by changing lighting, color, perspective, or combinations thereof (para 0012, 0031, 0034, 0037).
Shanbhag et al (US 2020/036486, same assignee as the presently examined application, not a prior art reference) has disclosed a GAN type neural network for processing image data, wherein the set of training image data used to train said network is expanded by processing a set of input image data.
Laserson (US 2019/0340763) has disclosed a method for training a target image (medical image object classification – para 0048) recognition process using a set of training image dataset and a neural network (para 0050). The quantity of training image data being expanded (para 0050 and 0055) by performing image processing type modifications on an input training image dataset.
Sasao (US 2021/0158137) has disclosed learning a machine vision process based on a neural network and input training image data (abstract). Sasao has further disclosed expanding the quantity of image data to be used as the training image dataset for training the machine vision process. The method of expanding the quantity of image data used in the training image dataset including the creation/synthesis of additional training image data by performing image processing operations on an input set of training image data to create a set of additional training image data that are image processed versions of the input training image dataset.
Chen et al (CN111627080A) has disclosed collecting a set of image data wherein a number of color pictures are processed by inserting an element of interest, create a second set of processed image data “preliminary annotated training image data” by adjustment of the brightness of the input set of color image data (para 8) processing including the adjustment of brightness.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        

/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666